USCA11 Case: 21-12641      Date Filed: 03/28/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12641
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JOSE ROBERTO GARCIA ARROYO,
a.k.a. Jose Garcia Arroyo,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
           D.C. Docket No. 1:20-cr-00017-AW-GRJ-1
                   ____________________
USCA11 Case: 21-12641        Date Filed: 03/28/2022     Page: 2 of 7




2                      Opinion of the Court                21-12641


Before WILLIAM PRYOR, Chief Judge, ROSENBAUM and
GRANT, Circuit Judges.
PER CURIAM:
       Jose Roberto Garcia Arroyo appeals his sentence of 135
months of imprisonment following his pleas of guilty to conspiring
to possess and to possessing with intent to distribute five kilograms
or more of cocaine. 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(ii), 846; 18
U.S.C. § 2. Garcia Arroyo challenges the denial of safety-valve re-
lief, United States Sentencing Guidelines Manual § 5C1.2 (Nov.
2018), and the substantive reasonableness of his sentence. We af-
firm.
       Two confidential informants tipped off federal agents that
Garcia Arroyo regularly received packages from Puerto Rico
marked for priority delivery to other persons living in different
apartment complexes, including the Savannah apartments in
Gainesville, Florida, where Garcia Arroyo was the maintenance su-
pervisor. Agents obtained records from the United States Postal In-
spection Service that confirmed it had delivered 110 packages re-
ceived from Carolina, Puerto Rico, to various apartments in the
Savannah and Hampton Oaks complexes between August 2019
and June 2020. The packages averaged between five and six
pounds, but some were as heavy as 19 pounds. And agents inter-
cepted one package addressed to the Savannah complex containing
two kilograms of cocaine concealed inside the box of a child’s toy.
USCA11 Case: 21-12641         Date Filed: 03/28/2022    Page: 3 of 7




21-12641               Opinion of the Court                         3

      On June 11, 2020, after the Postal Service alerted federal
agents that there were several packages incoming from Puerto
Rico addressed to residences in the two apartment complexes, the
agents watched Garcia Arroyo collect the packages and then
stopped him for a traffic offense. Garcia Arroyo consented to a
search of his truck, a police canine alerted to the presence of drugs,
and agents seized six packages containing 12 kilograms of cocaine.
The next day, agents intercepted a seventh package from Puerto
Rico addressed to a Hampton Oaks apartment at a post office in
Jacksonville, Florida. The package weighed about six pounds and
contained two kilograms of cocaine.
        D.H. admitted to postal officers that he tracked parcels and
coordinated deliveries with Garcia Arroyo. D.H. acknowledged
that he had been paid occasionally and received $50 for delivering
the six packages found in Garcia Arroyo’s truck. Agents searched
Garcia Arroyo’s office at the apartment complex and found a ledger
that listed the addresses and names for shipments, corresponding
tracking numbers, and dates of their delivery.
      Garcia Arroyo confessed that he had received packages of
cocaine from Puerto Rico through the mail from a man named
Leon for about a year. Garcia Arroyo stated that he transported the
packages to Orlando or Kissimmee, where they were retrieved
from his truck, which he left unlocked in a prearranged location.
Garcia Arroyo received $150 for each shipment.
       Later, Garcia Arroyo proffered that the packages came from
Tato, a man with whom he had developed a friendship more than
USCA11 Case: 21-12641         Date Filed: 03/28/2022    Page: 4 of 7




4                      Opinion of the Court                 21-12641

a decade earlier while still living in Puerto Rico. Garcia Arroyo bor-
rowed $2,500 from Tato, who agreed to deduct $150 from the loan
each time Garcia Arroyo accepted a package of what he thought
were stolen auto parts. Garcia Arroyo communicated with Tato
through WhatsApp or a cellular telephone with a number that
changed frequently, multiple couriers collected packages that Gar-
cia Arroyo marked with names and code numbers Tato provided,
and Garcia Arroyo traveled to Orlando to facilitate weekend deliv-
eries and to meet Tato and his wife. Despite their extended rela-
tionship and Garcia Arroyo’s ability to describe Tato’s appearance,
unique body markings, and routines when in Florida, he was una-
ble to confirm that Tato was the man’s real name or alias. Garcia
Arroyo professed to befriending D.H. to deliver packages early in
the day and paying him $150 per box delivered, despite receiving
only $150 per shipment. And Garcia Arroyo admitted to instructing
his wife in a recorded jailhouse call to discard a duplicate of his
shipment ledger that he kept at home.
        Garcia Arroyo implicated a man named Willis as a drug dis-
tributor, but federal agents arrested Willis during a separate sting
operation and verified his story about being a street salesman. Wil-
lis stated that Garcia Arroyo received deliveries of multiple kilo-
grams of cocaine, he kept stacks of money, and he was third in line
in a drug trafficking operation. Federal agents credited Willis’s
statement after independently verifying his statements about his
role in his drug scheme and reviewing the entries in Garcia
USCA11 Case: 21-12641         Date Filed: 03/28/2022    Page: 5 of 7




21-12641               Opinion of the Court                         5

Arroyo’s office ledger, which were consistent with dividing large
amounts of cocaine and reselling smaller quantities of the drug.
        Garcia Arroyo’s presentence investigation report provided a
base offense level of 36 based on the 234 kilograms of cocaine he
received in the 117 packages. The presentence report recom-
mended granting a three-level reduction for acceptance of respon-
sibility, see U.S.S.G. § 3E1.1, but denying Garcia Arroyo safety-
valve relief, see id. § 5C1.2. Based on Garcia Arroyo’s total offense
level of 33 and criminal history category of I, the report provided
an advisory guideline range of 135 to 168 months of imprisonment.
       Garcia Arroyo objected to the recommended denial of
safety-valve relief. At sentencing, a federal agent testified that he
was unable to find Tato. The agent determined that Garcia Ar-
royo’s proffer was untruthful and incomplete.
       The district court denied Garcia Arroyo’s request for safety-
valve relief and sentenced him to 135 months of imprisonment.
The district court discredited Garcia Arroyo’s proffers that he did
not know the names for Tato or any of the couriers and that he
profited less than D.H. The district court also found that Garcia
Arroyo’s inconsistent statements and ledger revealed that he had
withheld information about his role and the size of the conspiracy.
      The district court did not clearly err by denying Garcia Ar-
royo safety-valve relief. To qualify for the safety valve, a defendant
must “truthfully provide[] to the Government all information and
evidence [he] has concerning the offense or offenses that were part
USCA11 Case: 21-12641         Date Filed: 03/28/2022      Page: 6 of 7




6                       Opinion of the Court                  21-12641

of the same course of conduct or of a common scheme or plan
. . . .” U.S.S.G. § 5C1.2(a)(5). The record supports the findings of
the district court that Garcia Arroyo’s proffer “about his involve-
ment in the offense, including information relating to the involve-
ment of others and to the chain of the narcotics distribution” was
incomplete and inconsistent. See United States v. Cruz, 106 F.3d
1553, 1557 (11th Cir. 1997). He withheld identifying information
about his longtime contact in Puerto Rico and the drug couriers,
and he omitted details about the scope of the drug organization.
Garcia Arroyo’s ledger contradicted his story about being a “mid-
dleman drug mule.” And, as the district court stated, it was “inher-
ently incredible ” that a “postal carrier . . . [with] sole interaction”
with Garcia Arroyo made “more money . . . than he d[id].” The
district court did not clearly err in finding that Garcia Arroyo failed
to satisfy the criteria for safety-valve relief.
       The district court did not abuse its discretion by sentencing
Garcia Arroyo to 135 months of imprisonment. The district court
reasonably determined that the sentence was necessary to punish
Garcia Arroyo for serving as an “extremely essential component in
a large scale drug trafficking organization” involving a “tremen-
dous amount of cocaine” and to deter him and “other people who
want to get involved” from committing similar future crimes. See
18 U.S.C. § 3553(a). The district court declined to impose “a greater
sentence [despite] the volume of the drugs” because Garcia Arroyo
“did plead guilty and accept responsibility,” had no criminal his-
tory, and expressed remorse for his crime. Garcia Arroyo’s
USCA11 Case: 21-12641       Date Filed: 03/28/2022    Page: 7 of 7




21-12641              Opinion of the Court                       7

sentence, which is well below his statutory maximum sentence of
life imprisonment and within his advisory guideline range, is rea-
sonable. See United States v. Rosales-Bruno, 789 F.3d 1249, 1256–
57 (11th Cir. 2015); United States v. Hunt, 526 F.3d 739, 746 (11th
Cir. 2008).
      We AFFIRM Garcia Arroyo’s sentence.